No. 03-0895

                                Union Carbide

                                     v.

                         Audrey Amelia Adams, et al.

               On Review By The Multidistrict Litigation Panel

                         Heard on December 12, 2003

Dissenting opinion filed by Justice Castillo.

      Respectfully, I dissent.  A party defendant experienced in asbestos
litigation filed a response indicating it lacked sufficient information to
take a position in favor of granting or denying the motion.   Under the
presumption that all allegations in the motion and responses are true, the
ultimate burden of persuasion and proof remained with Union Carbide.
Considering the evidence in the record before us, I would deny the motion
to transfer.  Turning now to the majority decision, I note that at the
heart of the motion as presented are three cases.  I would allow the
parties in the tag along cases to show cause why the cases should not be
transferred to a pre-trial judge.
Opinion delivered:  December 30, 2003

Errlinda Castillo
Justice